                 Case 19-12821-AJC          Doc 209        Filed 04/30/19       Page 1 of 48



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

IN RE:                                                              Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                                     Case No.: 19-12821-AJC
LLC f/k/a Munilla Construction Management, LLC, 1

      Debtor.
______________________________________________/

   DEBTOR’S MOTION TO (A) APPROVE COMPROMISE AND SETTLEMENT
AGREEMENT; (B) AUTHORIZE AND DIRECT THE DEBTOR TO ENTER INTO AND
 PERFORM UNDER SETTLEMENT AGREEMENT; (C) ENJOIN CERTAIN CLAIMS
     AGAINST CERTAIN INSURERS; AND (D) GRANT RELATED RELIEF


            Magnum Construction Management, LLC f/k/a Munilla Construction Management, LLC

(“MCM” or the “Debtor”), by undersigned counsel, moves the Court, pursuant sections 105(a)

and 363(b) of title 11 of the United States Code (the “Bankruptcy Code”) and to Rules 2002(a),

6004(a), 9014, and 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

for entry of an Order in the form of that attached hereto as Exhibit B (the “Settlement Approval

Order”2) (a) approving the compromise and settlement agreement between the Debtor, on the one

hand, and Greenwich Insurance Company (“GIC”), XL Insurance America, Inc. (“XLIA”),

Indian Harbor Insurance Company (”IHIC” and, collectively with GIC and XLIA, “XL”) and

The Ohio Casualty Insurance Company (“Ohio Casualty” and, with XL, the “Insurers” and,

collectively with MCM, the “Parties”), on the other hand (the “Settlement Agreement”), by

which the Parties agree to resolve any and all Claims arising out of or relating to or in any way

involving the Bridge Collapse, the Bridge Collapse Bodily Injury Claims, or the Bridge Collapse

1
   The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the Debtor’s
federal tax identification number are 3403.
2
  All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Settlement Agreement, a copy of which is attached hereto as Exhibit A.

                                                       1
9049303-3
                 Case 19-12821-AJC       Doc 209        Filed 04/30/19   Page 2 of 48



Other Damage Claims by the Insurers’ agreement to pay the Applicable Policy Limit of the

Insurance Policies, thereby fully and completely exhausting the Policy Limits and extinguishing

each Insurer’s obligations under the Insurance Policies (except for the GIC Policy Exception), in

consideration of the Debtor’s agreement to fully and completely release each Insurer from any

and all Claims arising out of or relating to or in any way involving the Bridge Collapse, the

Bridge Collapse Bodily Injury Claims, the Bridge Collapse Other Damage Claims, or the

Insurance Policies (subject to the GIC Policy Exception), and to use its best efforts to confirm

the Plan of Reorganization, (b) authorizing and directing the Debtor to enter into and perform the

Settlement Agreement, (c) enjoining the Claims against the Insurers, and (d) granting related

relief. In support of this Motion, the Debtor states:

                                       Jurisdiction and Venue

            1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.

            2.    This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

            3.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

            4.    The statutory predicates for the relief sought in herein are sections 105(a) and

363(b) of the Bankruptcy Code and Rules 2002(a), 6004(a), 9014, and 9019(a) of the Bankruptcy

Rules.

                                             Background

            5.    On March 1, 2019 (the “Petition Date”), the Debtor commenced this case (the

“Bankruptcy Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy

Code in this Court. [ECF No. 1].




                                                   2
9049303-3
                  Case 19-12821-AJC       Doc 209      Filed 04/30/19    Page 3 of 48



            6.     The Debtor is operating its business and managing its affairs as a debtor-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

            7.     For a detailed description of the Debtor, its assets, liabilities and history, the

Debtor respectfully refers the Court and parties in interest to the Declaration of Debtor’s Chief

Financial Officer in Support of First Day Pleadings (the “First Day Declaration”)[ECF No. 8]

            8.     On March 14, 2019, the Office of the United States Trustee appointed an official

committee of unsecured creditors in the Debtor’s chapter 11 case (the “Committee”). [ECF No.

109]

            9.     As described in more detail in the First Day Declaration, the Debtor was the

contractor on the FIU Pedestrian Bridge that collapsed on March 15, 2018. As of the Petition

Date, the Debtor was a defendant in 18 lawsuits filed in Miami-Dade Circuit Court alleging

personal injuries or wrongful death arising from the accident. Since the Petition Date, two

additional lawsuits have been filed alleging personal injuries arising from the accident, although

the Debtor has not been named as a party in those additional lawsuits given the imposition of the

automatic stay.

            10.    MCM is an insured under the following insurance policies issued by XL: GIC

Policy No. CGS740951901 (the “GIC Policy”); XLIA Policy No. US00072885LI17A (the

“XLIA Policy”); and IHIC Policy No. CEO744659901 (the “IHIC Policy” and, with the GIC

Policy and the XLIA Policy, the “XL Policies”). MCM also is an insured under the following

insurance policy issued by Ohio Casualty: Excess Liability Policy No. ECO (18)58267898 (the

“Excess Liability Policy”).

            11.    The limits of liability of the Insurance Policies are as follows: GIC Policy - $2

million (each occurrence)/$4 million (aggregate); XLIA Policy - $25 million (each



                                                   3
9049303-3
                  Case 19-12821-AJC            Doc 209        Filed 04/30/19        Page 4 of 48



occurrence)/$25 million (aggregate); IHIC Policy - $5 million (each claim)/$5 million

(aggregate) and subject to a $50,000 self-insured retention; and Excess Liability Policy - $10

million (each occurrence)/$10 million (aggregate).

            12.    Subject to a reservation of rights, GIC has provided the Debtor with a defense in

litigation arising out of the Bridge Collapse that has been brought against the Debtor, and others.

            13.    IHIC, XLIA, and Ohio Casualty have reserved the right to deny coverage to the

Debtor under their respective Insurance Policies to the extent that any of their respective

Insurance Policies do not provide coverage for any claim asserted against the Debtor in the

litigation arising out of the Bridge Collapse.

            14.    As described in more detail in the First Day Declaration, the Debtor and the

Insurers have been engaged in good-faith negotiations regarding the Insurers’ contribution of the

Applicable Policy Limit of $42,000,000 to enable the Debtor to establish a settlement trust or

fund that the Debtor believes will enable it to fully resolve all claims asserted against it relating

to the Bridge Collapse. These negotiations culminated on April 29, 2019 with the Parties’

execution of the Settlement Agreement.

            15.    The principal terms of the Settlement Agreement are as follows:3

                   a)      Subject to the terms and conditions of the Settlement Agreement, the
                           Insurers shall pay the Applicable Policy Limit of $42,000,000 to MCM in
                           full and final exhaustion of the Policy Limits and extinguishment of each
                           Insurer’s obligations under the Insurance Policies, subject to the GIC
                           Policy Exception;

                   b)      The Insurers shall pay the Applicable Policy Limit to MCM not later than
                           10 days after the Settlement Approval Order becomes a Final Order;



3
  This description of the principal terms of the Settlement Agreement is a summary provided for the convenience of
the Court and parties in interest, which is not intended to, and shall not, amend, alter, or supplant the terms of the
Settlement Agreement. Reference is made to the Settlement Agreement itself for all of the terms and conditions
thereof.

                                                          4
9049303-3
            Case 19-12821-AJC     Doc 209      Filed 04/30/19    Page 5 of 48



             c)   Until the Plan of Reorganization is confirmed, the Confirmation Order
                  becomes a Final Order, and the Applicable Policy Limit is transferred to
                  the Bridge Collapse Bodily Injury Claims Trust or any portion of the
                  Applicable Policy Limit is transferred to the Other Damage Claim Fund to
                  the extent required by this Court or another court having jurisdiction with
                  respect thereto as contemplated by the Settlement Agreement, MCM shall
                  hold the Applicable Policy Limit in the trust account of its counsel for the
                  benefit of holders of Bridge Collapse Bodily Injury Claims and Bridge
                  Collapse Other Damage Claims (subject to the Insurers’ rights under
                  Section 6.2 of the Settlement Agreement) and shall not commingle the
                  Applicable Policy Limit with any other assets of the Estate;

             d)   The Parties agree that, subject to the GIC Policy Exception: (i) the
                  Applicable Policy Limit is the maximum amount the Insurers are obligated
                  to pay on account of any and all Claims of any kind made under or related
                  to the Insurance Policies arising from the Bridge Collapse or otherwise;
                  and (ii) the Applicable Policy Limit is equal to or greater than the fair
                  value of MCM’s interests in the Insurance Policies. The Parties further
                  agree that, subject to the GIC Policy Exception and to the entry of the
                  Approval Orders: (i) under no circumstance will the Insurers ever be
                  obligated to make any additional payments to MCM or the Estate or any
                  other Person or entity under the Insurance Policies; (ii) all limits of
                  liability of the Insurance Policies, including all per occurrence and
                  aggregate limits, are and shall be deemed to be fully and properly
                  exhausted; and, (iii) except for GIC’s obligation to defend the Debtor as
                  contemplated by the Settlement Agreement, all obligations of the Insurers
                  under the Insurance Policies are and shall be deemed to be extinguished;

             e)   MCM represents and warrants that the Applicable Policy Limit is the
                  maximum amount that the Insurers shall be obligated to pay with respect
                  to all Claims and that MCM has not at any time on or after March 15,
                  2018, without the consent of the Insurers, entered into, and shall not
                  henceforth enter into, any settlements of any Claims pursuant to which the
                  Insurers may be obligated to pay any amounts under the Insurance
                  Policies; provided, however, that nothing in the Settlement Agreement
                  shall bar or prohibit MCM from making distributions to the holders of
                  allowed Claims under and pursuant to the Plan of Reorganization;

             f)   MCM agrees that, subject to the GIC Policy Exception, from and after
                  May 31, 2019: (i) all of MCM’s outstanding tenders to the Insurers for
                  defense and/or indemnity of any Claims shall be deemed withdrawn; (ii)
                  MCM shall not tender to the Insurers any Claims; (iii) MCM will not
                  request that the Insurers fund any judgments or settlements of any Claims;
                  and (iv) the Insurers shall have no obligation to pay, handle, object to, or
                  otherwise respond to any Claims. Nothing in the Settlement Agreement
                  shall bar or prohibit MCM from tendering any Non-Bridge Collapse


                                           5
9049303-3
            Case 19-12821-AJC     Doc 209       Filed 04/30/19    Page 6 of 48



                  Claims to GIC or from tendering any claims to the Insurers under any
                  policy of insurance other than one of the Insurance Policies;

             g)   MCM and GIC agree that GIC’s duty to defend MCM in the Bridge
                  Collapse Bodily Injury Claims and the Bridge Collapse Other Damage
                  Claims pursuant to the GIC Policy shall terminate on the Approval Date or
                  such earlier time as all holders of Bridge Collapse Bodily Injury Claims
                  and holders of Bridge Collapse Other Damage Claims release such claims
                  against MCM;

             h)   MCM and the Insurers agree that nothing in the Settlement Agreement is
                  intended to be or shall be construed as a waiver of MCM’s rights as an
                  additional insured under any policy of insurance other than the Insurance
                  Policies which rights shall be retained by MCM and its bankruptcy estate,
                  or as a waiver of any of MCM’s rights as an additional insured that have
                  been assumed by the Insurers or to which the Insurers are subrogated as a
                  matter of law or equity;

             i)   MCM and the Insurers agree that nothing in the Settlement Agreement is
                  intended to be or shall be construed as a waiver of any Party’s rights or
                  obligations under the Order Granting Debtor’s Emergency Motion for
                  Authorization to (I) Continue to Administer Insurance Policies and
                  Related Agreements; (II) Continue Certain Premium Financing
                  Arrangements Relating Thereto; and (III) Honor Certain Obligations In
                  respect Thereof (ECF No. 78);

             j)   MCM and GIC agree that, notwithstanding payment of the Applicable
                  Policy Limit pursuant to the Settlement Agreement, holders of Non-Bridge
                  Collapse Claims shall be permitted, pursuant to the Plan Confirmation
                  Order, to pursue such claims solely to the extent of the applicable policy
                  limits of the GIC Policy, subject to all of the terms, conditions, exclusions
                  and limitations thereof; and

             k)   Subject to the provisions of Section 6.2 of the Settlement Agreement
                  (which concern the potential that the Bankruptcy Court does not approve
                  the Settlement Agreement, the Settlement Approval Order does not
                  become a Final Order by the date specified, the Bankruptcy Court does not
                  confirm the Plan of Reorganization, the Plan Confirmation Order does not
                  become a Final Order by the deadline specified, or the Approval Orders
                  are vacated or modified or reversed on appeal such that they do not
                  become Final Orders) MCM, on behalf of itself and the Estate, shall
                  release the Insurers and the other Released Parties from any and all
                  Claims, subject to the GIC Policy Exception, which release shall include,
                  but not be limited to, any and all Claims for coverage under the Insurance
                  Policies arising out of or relating to or in any way involving the Bridge
                  Collapse, whether for wrongful death, personal injury, emotional distress,


                                            6
9049303-3
                  Case 19-12821-AJC       Doc 209      Filed 04/30/19    Page 7 of 48



                          property damage, economic loss, environmental damage, remediation or
                          exposure, or any other form of loss, expense, or other benefit covered or
                          potentially covered under the Insurance Policies. In addition, MCM, on
                          behalf of itself and the Estate, withdraws any requests, demands, or
                          tenders for defense or indemnity previously submitted to the Insurers
                          under the Insurance Policies arising out of or relating to or in any way
                          involving the Bridge Collapse, and further surrenders, relinquishes, and
                          releases any further right to tender or present Claims whatsoever to the
                          Insurers under the Insurance Policies. Furthermore, by virtue of the
                          foregoing releases and the Approval Orders, subject to the GIC Policy
                          Exception, the Insurers shall have no duty to defend or indemnify MCM,
                          on behalf of itself and the Estate, or any other insured under the Insurance
                          Policies with respect to any past, present, or future Claim, nor shall the
                          Insurers have any other duty or obligation whatsoever to any other Person
                          or entity with respect to any and all Claims.

                                Relief Requested and Basis Therefor

            16.    Bankruptcy Rule 9019(a) provides that on motion and after notice and a hearing, a

court may approve a proposed compromise or settlement. The decision of whether or not to

approve a compromise is within the sound discretion of the court. In re Carson, 82 B.R. 847

(Bankr. S.D. Ohio 1987); In re Mobile Air Drilling Co., 53 B.R. 605 (Bankr. N.D. Ohio 1985).

            17.    In passing on proposed settlements, the standard that courts applied under the

former Bankruptcy Act is the same standard as courts should apply under the Bankruptcy

Code. In re Carla Leather, Inc., 44 B.R. 457, 466 (Bankr. S.D.N.Y. 1984). As stated by the

United States Supreme Court in Protective Committee v. Anderson, 300 U.S. 414 (1968), under

the Act, to approve a proposed settlement, a court must find that the settlement was “fair and

equitable” based on an educated estimate of the complexity, expense, and likely duration of . . .

litigation, the possible difficulties of collecting on any judgment which might be obtained and

all other factors relevant to a full and fair assessment of the wisdom of the proposed

compromise. Protective Committee, 300 U.S. at 424.




                                                   7
9049303-3
                  Case 19-12821-AJC        Doc 209      Filed 04/30/19    Page 8 of 48



            18.    This test was adopted by the Eleventh Circuit in In re Justice Oaks II, Ltd., 898

F.2d 1544, 1549 (11th Cir. 1990), which provides additional guidance as to whether a

compromise should be approved. Justice Oaks established a four-part test for approval:

                   (a)    The probability of success in litigation;

                   (b)    The difficulties, if any, to be encountered in the matter of collection;

                   (c)    The complexity of the litigation involved and the expense, inconvenience

and delay necessarily attending it; and

                   (d)    The paramount interest of the creditors and a proper deference to their

reasonable views in the premises.

            19.    The Settlement Agreement is an important, and perhaps essential, element of the

Debtor’s proposed restructuring. As described in more detail in the First Day Declaration, the

Debtor commenced this Bankruptcy Case, in large part, to establish an orderly, fair, and

expeditious process to resolve the Debtor’s potential liabilities resulting from the Bridge

Collapse. The Settlement Agreement advances that goal by, among other things, providing the

estate with $42 million in cash that will be used exclusively for the benefit of the holders of

Bridge Collapse Bodily Injury Claims or Bridge Collapse Other Claims. The Settlement

Agreement resolves all of the disputes or controversies regarding coverage available to the

Debtor under the Insurance Policies; and, the resolution is very favorable for the Debtor in that

all applicable proceeds of the Insurance Policies will be made available to the Debtor’s estate.

            20.    The issues raised in the pending lawsuits are complex. While GIC has provided

the Debtor a defense, it has done so under a reservation of rights. In addition, IHIC, XLIA, and

Ohio Casualty have reserved the right to deny coverage to the Debtor under their respective

Insurance Policies to the extent that any of their respective Insurance Policies do not provide



                                                    8
9049303-3
                  Case 19-12821-AJC       Doc 209     Filed 04/30/19     Page 9 of 48



coverage for any claim asserted against the Debtor in the litigation arising out of the Bridge

Collapse. The Settlement Agreement also obviates any disputes regarding coverage available to

the Debtor under the Insurance Policies.

            21.    The Debtor is mindful of the additional administrative expenses that will be

incurred in the event that the Settlement Agreement is not approved. The Parties believe that

resolution of the Debtor’s rights under the Insurance Policies as set forth in the Settlement

Agreement is reasonable and falls well above the lowest point in the range of reasonableness as

required by Rule 9019 of the Federal Rules of Bankruptcy Procedure and applicable law.

            22.    The Debtor submits that the Settlement Agreement is in the best interest of the

estate and its creditors.

            WHEREFORE, the Debtor respectfully requests that this Court enter an Order,

substantially in the form attached hereto as Exhibit B, (a) granting this Motion; (b) approving

the Settlement Agreement; and (c) granting such other and further relief as the Court deems just

and proper.

Dated: April 30, 2019                          Respectfully submitted,

                                               BERGER SINGERMAN, LLP
                                               Counsel for Debtor and Debtor-in-Possession
                                               1450 Brickell Avenue, Ste. 1900
                                               Miami, FL 33131
                                               Telephone: (305) 755-9500
                                               Facsimile: (305) 714-4340

                                               By:    /s/ Jordi Guso
                                                       Jordi Guso
                                                       Florida Bar No. 863580
                                                       jguso@bergersingerman.com
                                                       Paul A. Avron
                                                       Florida Bar No. 50814
                                                       pavron@bergersingerman.com




                                                  9
9049303-3
                  Case 19-12821-AJC                   Doc 209   Filed 04/30/19   Page 10 of 48




                                               EXHIBIT “A”




C:\Users\fsellers\Desktop\New Folder\Exhibit 1..doc
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 11 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 12 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 13 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 14 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 15 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 16 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 17 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 18 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 19 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 20 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 21 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 22 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 23 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 24 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 25 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 26 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 27 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 28 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 29 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 30 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 31 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 32 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 33 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 34 of 48
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 35 of 48
    Case 19-12821-AJC         Doc 209   Filed 04/30/19   Page 36 of 48




   Adam K. Woellert
Sr. Tech. Claims Specialist

   4/29/2019
Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 37 of 48
           Case 19-12821-AJC   Doc 209   Filed 04/30/19   Page 38 of 48




                         EXHIBIT “B”




137889-1
                Case 19-12821-AJC           Doc 209      Filed 04/30/19        Page 39 of 48




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

IN RE:                                                              Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                                     Case No.: 19-12821-AJC
LLC f/k/a Munilla Construction Management, LLC, 1

      Debtor.
______________________________________________/

 ORDER: (A) APPROVING COMPROMISE AND SETTLEMENT AGREEMENT; (B)
AUTHORIZING AND DIRECTING THE DEBTOR TO ENTER INTO AND PERFORM
   UNDER SETTLEMENT AGREEMENT; (C) ENJOINING CERTAIN CLAIMS
   AGAINST CERTAIN INSURERS; AND (D) GRANTING RELATED RELIEF

            THIS MATTER came before the Court on the ____ day of May, 2019 at _____a.m./p.m.

(the “Hearing”) in Miami, Florida, upon the Motion to (A) Approve Compromise and Settlement

Agreement; (B) Authorize and Direct the Debtor to Enter into and Perform Under Settlement

Agreement; (C) Enjoin Certain Claims Against Certain Insurers; and (D) Granting Related

Relief (the "Insurance Settlement Motion") [ECF No. ] filed by Magnum Construction

Management, LLC, f/k/a Munilla Construction Management, LLC, as debtor and debtor-in-

1
   The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the Debtor’s
federal tax identification number are 3403.


9059208-1
                Case 19-12821-AJC             Doc 209         Filed 04/30/19       Page 40 of 48



possession (the “Debtor”) on [_______], 2019. On April __, 2019, this Court entered its Order

Approving Form and Manner of Notice of Insurance Settlement [ECF No. ___] (the “Settlement

Procedures Order”) approving the form and manner of notice to be provided by the Debtor in

connection with the Insurance Settlement Motion and the transactions contemplated thereby.

         The Court having conducted a Hearing; notice of the Settlement Motion and the Hearing

having been given in accordance with the Settlement Procedures Order, thereby affording all

interested parties an opportunity to be heard with respect to the Settlement Motion; the

appearances of interested parties wishing to be heard on the Settlement Motion, if any, having

been duly noted in the record of the Hearing; the Court having reviewed and considered the

Settlement Motion, all briefs, declarations and documents submitted by the Debtor in support

thereof, all responses in support of and objections to the Settlement Motion submitted by

interested parties, if any, and the arguments made by counsel and the evidence proffered or

adduced at the Hearing; the Court having determined that granting the relief requested in the

Insurance Settlement Motion, including approving the Settlement Agreement, authorizing and

directing the Debtor to enter into and perform under the Settlement Agreement, and enjoining

certain claims against certain insurers, is in the best interests of the Debtor, the Debtor’s estate,

its creditors, and other parties in interest;; and upon the record of the Hearing and this case and

after due deliberation and good and sufficient cause appearing therefore;

IT IS HEREBY FOUND, DETERMINED AND CONCLUDED THAT:2

              A. The findings of fact and conclusions of law set forth herein constitute the Court’s

     combined findings of fact and conclusions of law pursuant to Rule 7052 of the Federal Rules of




2
 To the extent any of the following findings of fact constitute conclusions of law, they are adopted as such. See
FED. R. BANKR. P. 7052.

{34266: 021: 02582076.DOCX :4 }                           2
9059208-1
                Case 19-12821-AJC       Doc 209       Filed 04/30/19   Page 41 of 48



     Bankruptcy Procedure (the “Bankruptcy Rules”), made applicable to this proceeding pursuant

     to Bankruptcy Rule 9014.

              B. The Court has jurisdiction over the Insurance Settlement Motion pursuant to 28

     U.S.C. §§ 157 and 1334. It is necessary and appropriate for the Court to retain jurisdiction

     to, among other things, interpret and enforce the terms and provisions of the Settlement

     Agreement and this Order and, if necessary, to adjudicate any and all disputes arising out of

     or relating to or in any way involving the Settlement Agreement or this Order.

              C. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

              D. Venue of this case and the Insurance Settlement Motion is proper pursuant to 28

     U.S.C. §§ 1408 and 1409.

              E. The statutory predicates for the relief sought in the Insurance Settlement Motion

     are sections 105(a) and 363(b) of title 11 of the United States Code (the “Bankruptcy Code”)

     and Bankruptcy Rules 2002(a), 6004(a), 9014, and 9019(a).

              F. This Order constitutes a final and appealable order within the meaning of 28 U.S.C.

     § 158(a). Notwithstanding Bankruptcy Rules 6004(h), this Order shall not be stayed but shall

     be effective immediately.

              G. In accordance with the Settlement Procedures Order, the Debtor provided written

     notice of the Insurance Settlement Motion and the Hearing to: (i) all creditors whose claims

     were scheduled by the Debtor; (ii) all creditors who have filed proofs of claim in the

     Bankruptcy Case; (iii) all Persons or entities who have filed a notice of appearance or

     otherwise have appeared in or requested notices in the Bankruptcy Case; (iv) holders of

     Bridge Collapse Bodily Injury Claims (including but not limited to those identified in

     Schedule A to the Settlement Agreement) and Bridge Collapse Other Damage Claims; (v)



{34266: 021: 02582076.DOCX :4 }                   3
9059208-1
                Case 19-12821-AJC            Doc 209        Filed 04/30/19       Page 42 of 48



     the Insurers; (vi) any other insurance companies to which the Debtor tendered a claim

     arising out of or relating to the Bridge Collapse; (vii) holders of Non-Bridge Collapse

     Claims; (viii) FIU; (ix) FDOT; (x) the United States Trustee; (xi) counsel for the Official

     Committee of Unsecured Creditors appointed in the Bankruptcy Case; and, (xii) for each of

     the above, such Person’s or entity’s counsel of record in the Bankruptcy Case and, in the

     case of holders of Bridge Collapse Bodily Injury Claims and Bridge Collapse Other Damage

     Claims, in any pre-Petition Date litigation by, against, or involving the Debtor. Such notice

     was proper, timely, adequate, sufficient, and in full compliance with section 102(1) of the

     Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 9014, and the Local Rules of this

     Court. Such notice was reasonable and appropriate under the circumstances and provided all

     interested parties with a reasonable opportunity to be heard with respect to the Insurance

     Settlement Motion. No other or further notice of the Insurance Settlement Motion or the

     Hearing is necessary or shall be required.

              H. The Insurance Policies3 are property of the Debtor’s estate pursuant to 11 U.S.C. §

     541(a).

              I. Subject to the GIC Policy Exception, the Applicable Policy Limit constitutes the

     limits of liability of the Insurance Policies that are applicable to Claims against the Debtor

     and that provide coverage to the Debtor for those Claims.

              J. The Claimants are adequately protected by the terms of the Settlement

     Agreement as any Claims held by them can be asserted with equal force and effect against

     the Applicable Policy Limit, which amount equals the value of the Debtor’s interest in the




3
 Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Settlement
Agreement.

{34266: 021: 02582076.DOCX :4 }                         4
9059208-1
                Case 19-12821-AJC      Doc 209       Filed 04/30/19   Page 43 of 48



     Policies and/or any Claims against the Insurers, and which shall be paid to the Debtor in

     accordance with the terms and conditions of the Settlement Agreement.

              K. Payment of the Applicable Policy Limit fully and completely exhausts the Policy

     Limits of the Insurance Policies, and, subject to the GIC Policy Exception, extinguishes each

     Insurer’s obligations under the Insurance Policies.

              L. Subject to the GIC Policy Exception, the Applicable Policy Limit is the maximum

     amount the Insurers are obligated to pay on account of any and all Claims of any kind made

     under or related to the Insurance Policies arising from the Bridge Collapse or otherwise and

     constitutes valid consideration for the Releases given by the Debtor pursuant to the

     Settlement Agreement.

              M. The Settlement was negotiated and has been entered into by the Parties in good

     faith, from arm’s length bargaining positions, with the advice of counsel, and without fraud

     or collusion.

              N. The transfers contemplated by the Settlement Agreement constitute transfers for

     reasonably equivalent value, in good faith and fair and adequate consideration under the

     Bankruptcy Code and other applicable non-bankruptcy law.

              O. Neither the Settlement Agreement nor the transfers contemplated by the

     Settlement Agreement are subject to avoidance pursuant to Article 5 of the Bankruptcy Code

     or other applicable non-bankruptcy law.

              P. The Debtor has demonstrated sound business justifications for entering into and

     consummating the transaction contemplated by the Settlement Agreement and the Insurance

     Settlement Motion, including liquidation of all available insurance for the Applicable Policy

     Limit without the necessity of further litigation or mediation, the transfer of third party



{34266: 021: 02582076.DOCX :4 }                  5
9059208-1
                Case 19-12821-AJC         Doc 209       Filed 04/30/19   Page 44 of 48



     claims to the cash value of the insurance settlement and the avoidance of further cost,

     expense and delay otherwise attendant to pursuing an alternative course; and the paramount

     interest of the creditors and a proper deference to their reasonable views.

              Q. The Settlement is fair and equitable and falls above the lowest point on the range

     of reasonableness because, among other things, the Settlement brings the Applicable Policy

     Limit into the Debtor’s estate without the need for litigation or delay in collection, and

     serves the paramount interest of the affected creditors and gives proper deference to their

     reasonable views with respect to the Settlement.

              R. The Settlement is the product of, and the decision to enter into the Settlement

     Agreement represents, the sound exercise of the Debtor’s business judgment.

              S. The Settlement is in the best interests of the Debtor, the Debtor’s estate, its

     creditors and other parties in interest.

         NOW THEREFORE, BASED UPON THE FOREGOING FINDINGS OF FACT, IT IS

HEREBY ORDERED, ADJUDGED, AND DECREED, EFFECTIVE IMMEDIATELY, THAT:

         1.        The Insurance Settlement Motion is GRANTED.

         2.        For the reasons set forth herein and in the record of the Hearing, all objections to

     the Insurance Settlement Motion or the relief requested therein or to the entry of this Order

     that have not been withdrawn, waived or otherwise resolved, are overruled in their entirety.

         3.        Notice of the Hearing was fair and adequate under the circumstances and

     complied in all respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules

     2002, 6004 and 6006.

         4.        The Settlement Agreement and the consideration provided under the Settlement

     Agreement is fair and reasonable.



{34266: 021: 02582076.DOCX :4 }                     6
9059208-1
                Case 19-12821-AJC         Doc 209       Filed 04/30/19   Page 45 of 48



         5.        The Settlement Agreement, in the form attached to the Insurance Settlement

     Motion, and all of the terms and conditions thereof, is APPROVED.

         6.        The Parties are authorized and directed (a) to enter into and perform under the

     Settlement Agreement, (b) to take all steps necessary to consummate the Settlement and

     implement the terms of the Settlement Agreement, and, in furtherance thereof, (c) to take

     such actions and to enter into, execute, deliver, and perform under such additional

     instruments and documents as reasonably may be necessary or desirable to consummate the

     Settlement and implement the terms of the Settlement Agreement and this Order.

         7.        The Insurers’ payment of the Applicable Policy Limit of the Insurance Policies

     fully and completely exhausts the Policy Limits, and extinguishes each Insurer’s obligations

     under the Insurance Policies, arising out of or relating to or in any way involving the Bridge

     Collapse.

         8.        Subject to the GIC Policy Exception, the Applicable Policy Limit is the maximum

     amount that the Insurers shall be obligated to pay on account of any and all Claims.

         9.        The Releases given by the Debtor in favor of the Insurers are hereby

     APPROVED.

         10.       None of the Parties, nor the holder of any Claim, nor any subsequently appointed

     trustee or estate representative of, or for, the Debtor or the Debtor’s estate, shall take any

     action to prevent, interfere with or otherwise enjoin consummation of the transactions

     contemplated in or by the Settlement Agreement or this Order.

         11.       All Persons or entities holding or potentially holding a Claim against the Insurers

     or any other Released Parties (as defined in the Settlement Agreement as “Claimants”) are

     permanently and forever barred, estopped, stayed and enjoined from: (i) pursuing any Claim



{34266: 021: 02582076.DOCX :4 }                     7
9059208-1
                Case 19-12821-AJC      Doc 209       Filed 04/30/19   Page 46 of 48



     against the Insurers and the other Released Parties; (ii) continuing or commencing any

     action or other proceeding with respect to any Claim against the Insurers or the other

     Released Parties; (iii) seeking the enforcement, attachment, collection, or recovery of any

     judgment, award, decree, or order against the Insurers or the other Released Parties or any

     property of the Insurers or the other Released Parties with respect to any Claim; (iv)

     creating, perfecting, or enforcing any encumbrance of any kind against the Insurers or the

     other Released Parties or any property of the Insurers or the other Released Parties with

     respect to any Claim; and/or (v) asserting any right of setoff, subrogation, or recoupment of

     any kind against any obligations due to the Insurers or the other Released Parties with

     respect to any Claim (all of which are defined in the Settlement Agreement as the

     “Injunctions”).

         12.       Subject to the terms and conditions of the Settlement Agreement, including

     without limitation sections 2.3 and 6.2 thereof, the Debtor shall hold the Applicable Policy

     Limit in the trust account of its counsel for the benefit of holders of Bridge Collapse Bodily

     Injury Claims and Bridge Collapse Other Damage Claims, and shall not commingle the

     Applicable Policy Limit with any other assets of the Debtor’s estate.

         13.       The Settlement Agreement and this Order, including without limitation the

     Releases and the Injunctions, shall be binding in all respects upon, and shall inure to the

     benefit of, the Debtor, its estate, any successors thereto (including without limitation any

     trustee in bankruptcy, liquidating trustee, or other estate representative), the Claimants and

     all parties in interest in this case, the Insurers, the Released Parties, and each of the their

     respective affiliates, members, officers, directors, successors and permitted assigns, and any

     affected third parties, notwithstanding any subsequent appointment of any trustee(s) under



{34266: 021: 02582076.DOCX :4 }                  8
9059208-1
                Case 19-12821-AJC        Doc 209       Filed 04/30/19   Page 47 of 48



     any chapter of the Bankruptcy Code or any trustee(s), receiver(s) or similar person(s) under

     applicable non-bankruptcy law, as to which trustee(s), receiver(s) and person(s) such terms

     and provisions likewise shall be binding.

         14.       This Court retains and shall have exclusive jurisdiction: (a) to interpret and

     enforce the terms and provisions of the Settlement Agreement and this Order, (b) to

     adjudicate any and all disputes arising out of or relating to or in any way involving the

     Settlement Agreement or this Order; and (iii) to implement the terms and provisions of the

     Settlement Agreement, any amendments thereto, any waivers and consents thereunder, and

     any agreements executed in connection therewith.

         15.       The failure specifically to include or reference any particular provisions of the

     Settlement Agreement in this Order shall not diminish or impair the effectiveness of such

     provisions, and the Settlement Agreement and each and every provision thereof is, by this

     Order, authorized and approved in its entirety.

         16.       The Parties are authorized to make non-material changes to the Settlement

     Agreement and any related agreements, documents, or other instruments, including

     modifications, amendments, or supplements agreed upon by the Parties in accordance with

     the terms thereof, without further order of this Court.

         17.       This Order shall be effective immediately upon entry, and shall not be stayed

     pursuant to Bankruptcy Rule 6004(h) or any other applicable Bankruptcy Rule or Local Rule

     of this Court.

                                                 # # #

Submitted by:
Jordi Guso, Esq.
Paul A. Avron, Esq.
BERGER SINGERMAN LLP
1450 Brickell Avenue, Suite 1900

{34266: 021: 02582076.DOCX :4 }                    9
9059208-1
                Case 19-12821-AJC         Doc 209         Filed 04/30/19     Page 48 of 48



Miami, FL 33131
Tel. (305) 755-9500
Fax (305) 714-4340
Email: jguso@bergersingerman.com
Email: pavron@bergersingerman.com

Copies furnished to:
Jordi Guso, Esq.
(Attorney Guso is directed to serve a signed copy of this Order upon all interested parties and to file a
Certificate of Service with the Court.)




{34266: 021: 02582076.DOCX :4 }                      10
9059208-1
